            Case 3:20-cv-00278 Document 1 Filed 11/04/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               EL PASO DIVISION

 MARIA GONZALEZ ,                           §
     Plaintiff,                             §
                                            §
 V.                                         §           CIVIL ACTION 3:20-cv-278
                                            §
 UNITED STATES OF AMERICA,                  §
      Defendants.                           §

                         COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF THIS COURT:

       NOW COMES, MARIA GONZALEZ (hereinafter called “Plaintiff”) comes forth

to present this complaint against UNITED STATES OF AMERICA (hereinafter called

“Defendant”). For cause of action, Plaintiff would show the Court as follows:

                   SUBJECT-MATTER JURISDICTION AND VENUE

1.     Plaintiff brings this action under the Federal Torts Claim Act, 28 U.S.C. § 2671, et

seq.

2.     This court has jurisdiction pursuant to the following statutes:

              a. 28 U.S.C. §1331, which gives district courts original jurisdiction over

                 civil actions arising under the Constitution, laws or treaties of the

                 United States;

              b. 28 U.S.C. § 1346(b), which district court’s jurisdiction over matters in

                 which a government employee’s actions resulted in an injury to




                            Plaintiff’s Original Complaint – Page 1
            Case 3:20-cv-00278 Document 1 Filed 11/04/20 Page 2 of 5



                  another person.

3.     Defendant    was    properly    notified    of   the   claim   by   Plaintiff   through

correspondence sent on December 13, 2018, and through a subsequent Claim for

Damage form sent on or about April 2, 2020.

4.     Venue is appropriate in this judicial district under 28 U.S.C. § 1391(b) because the

events giving rise to this Complaint occurred in this district.

                                          PARTIES

5.     Plaintiff is a natural person over the age of majority, and a resident of El Paso

County, Texas. In every respect, she is competent to assist in the prosecution of this

lawsuit.

6.     Defendant is a governmental unit as defined by the Federal Tort Claims Act. It is

competent to assist in the defense of this lawsuit.

                               GENERAL ALLEGATIONS

7.         The incident made the basis of this complaint occurred at about 1:18 p.m. on

Friday, November 16, 2018. The site of the incident was the intersection of Lilac Street

and Montecito Street in El Paso County, Texas. At that juncture, Lilac Street is a two

way roadway with north and southbound lanes. Montecito is a roadway with traffic

travelling east and west with one lane for traffic in each direction. The intersection is

controlled by a stop sign for traffic travelling along Montecito.

8.         At the time of the collision, Plaintiff was a driving southbound on Lilac Street.




                            Plaintiff’s Original Complaint – Page 2
             Case 3:20-cv-00278 Document 1 Filed 11/04/20 Page 3 of 5



Defendant’s employee (hereinafter “Carden”) was in the course and scope of his

employment with the United States Postal Service. Carden was traveling in a marked

United States Postal service vehicle provided to him by Defendant.

9.        At the time of the collision, Plaintiff was traveling on the 7800 block of Lilac

Street. Defendant Carden was traveling on the 600 block of Montecito, when he failed to

make a complete stop at the stop sign. Defendant proceeded to accelerate and enter the

intersection, causing a collision with Plaintiff, who had lawfully entered the

intersection. The collision caused Plaintiff to suffer serious injuries.

     CAUSE OF ACTION AGAINST DEFENDANT UNDER FEDERAL TORT CLAIMS
             ACT: INJURY IN COURSE AND SCOPE OF EMPLOYMENT

10.       Carden was driving the motor vehicle while in the employ of Defendant. As

such, Defendant is liable to Plaintiff as causing injury under the Federal Tort Claims Act

because Carden was in the course and scope of his employment with U.S. Postal Service

and would be liable to Plaintiff as a private person. 28 U.S.C. § 2671, et seq.

11.       Defendant is a governmental unit, and its employee, Carden, was negligent

while acting in the course and scope of his employment. Carden was traveling along the

public roadways of Texas at the time of the incident, he had a duty to exercise ordinary

care in the operation thereof; operate the vehicle in a safe and prudent manner; and to

abide by the provisions of Chapter 545 of the Texas Transportation Code. Cardon

negligently breached his duties by: (a) failing to obey a traffic control device; (b) failing

to yield the right of way at a stop sign; (c) failing to brake to avoid the collision; and (d)



                             Plaintiff’s Original Complaint – Page 3
             Case 3:20-cv-00278 Document 1 Filed 11/04/20 Page 4 of 5



failing to take other evasive action to avoid the collision.

12.        Carden’s negligent conduct, as described above, taken singularly or in any

combination, was a proximate cause of the collision and the resulting incident-related

injuries to Plaintiff. Because Carden’s negligence was the proximate cause of the injuries

sustained by Plaintiff, Carden would have been found personally liable for his conduct

under Texas law. This negligence is imputed to Defendant through the Federal Tort

Claim Act.

                        PLAINTFF'S BODILY-INJURY DAMAGES

13.        As a result of her involvement in the incident, Plaintiff suffered severe,

painful, and incapacitating injuries. The injuries have caused her to suffer — and, in all

probability, will continue causing her to suffer — the following elements of damages:

(a) physical pain and suffering, past and future; (b) mental anguish, past and future; (c)

physical impairment, past and future; (d) medical expenses, past and future; and (f)

disfigurement, past and future.

                                DEMAND FOR JURY TRIAL

14.        Plaintiff is respectfully requesting a trial by jury.

                                            PRAYER

15.        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully demands that

this Court, after the trial of this matter, grant the following relief to Plaintiff:

               a. Judgment against Defendant for compensatory in an amount of
                  $250,000.00;



                              Plaintiff’s Original Complaint – Page 4
Case 3:20-cv-00278 Document 1 Filed 11/04/20 Page 5 of 5




 b. Post-judgment interest at the highest rate allowed by law;

 c. Costs of court; and

 d. Any further relief to which Plaintiff may be justly entitled.



                              Respectfully submitted,

                              THE LEON LAW FIRM, P.C.,
                              One Sugar Creek Center Blvd.,
                              Suite 980
                              Sugar Land, Texas 77478
                              Tel.: (281) 980-4529
                              Fax: (281) 980-4530

                                 /s/ Piero Garcia
                              Carlos A. Leon
                              SBN 00794157 – FBN 36109
                              cleon@theleonlawfirm.com
                              Piero A. Garcia
                              SBN 24090112 – FBN 2468506
                              pgarcia@theleonlawfirm.com
                              ATTORNEYS FOR PLAINTIFF




               Plaintiff’s Original Complaint – Page 5
